Title: From George Washington to Colonel Samuel Blachley Webb, 25 February 1779
From: Washington, George
To: Webb, Samuel Blachley


Dear Sir.
Head Quarters Middle brook 25th feby 1779.

Agreeable to my promise, when you were at Head Quarters, I have had a calculation made from the last returns of the Commissary of Prisoners, of the number of privates which upon the several propositions that have been made by the enemy, we should have to give them in a general exchange of our officers for officers and privates of the Convention Troops—By submitting this to Congress, if necessary, they will be the better able to decide on the propriety of adopting the measure sollicited in the memorial which you have been appointed to present. I am with great regard Dear Sir Your most obedt Servt
⟨Go: Washington⟩
